Citation Nr: 1550303	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990. The Veteran had additional service in the United States Marine Corps  Reserve, including periods of active duty from January 1991 to May 1991, and from May 1998 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal. 

The Veteran participated in a videoconference hearing before the undersigned in July 2013, and a transcript of that hearing is of record.

In December 2013, the Board remanded these matters for additional development.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2013, the Board remanded these claims, in part, to obtain and associate full service medical records from the Veteran's period of active duty service from March 1986 to March 1990 which had not been associated with the claims file.  It was noted that the Veteran had claimed, for example during a July 2013 hearing before the undersigned, that he injured his right knee in 1989, and he reported to sick call as a result of that injury.  All appropriate steps were to be taken to obtain all outstanding medical records relating to the period of active duty service from March 1986 to March 1990.  Further, if, after exhausting all appropriate efforts to obtain those records, it was determined that further efforts would be futile, a formal finding documenting the unavailability of the records was to be issued and the Veteran notified.

A June 2014 deferred rating shows that VA's Records Management Center (RMC) and the National Personnel Records Center in St. Louis, Missouri (NPRC) were to be contacted for additional service medical records, and if the search yielded a negative response, to inform the Veteran and conduct a formal finding of unavailability.  However, there is no evidence in the record that any attempts to contact the RMC or NPRC regarding outstanding service medical records was ever undertaken.  Additional records added consisted only of service personnel records, without service medical records.  Therefore, a remand is required to ensure compliance with the prior remand request.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate efforts to obtain any service medical records from the Veteran's active service from March 1986 to March 1990, to include, but not limited to, contacting the RMC and NPRC.   If, after exhausting all appropriate efforts to obtain those records, it is determined that further efforts would be futile, issue a formal finding documenting the unavailability of the records and notify the Veteran that the record were not obtained and that he can submit any service records in his possession.

2.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

